CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2010

FOURTH INSTRUMENT OF AMENDMENT

Recitals:

 

 

 

 

1.

Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2010.

 

 

 

 

2.

Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons:

 

 

 

 

a.

To provide for the merger of the ACRA Control, Inc. 401(k) Plan into the Plan
effective April 1, 2012.

 

 

 

 

b.

To provide that all Members whose employment with the Company terminates on or
after August 10, 2012, may elect to have their vested accrued benefits, if any,
distributed in installments instead of a lump sum if they are age 55 or over
when their employment terminates;

 

 

 

 

c.

To specify effective September 1, 2012, that the Administrative Committee may
authorize an eligible investment advice arrangement for Members who choose to
enroll therein, the fees for which may be charged against each such Member’s
Plan Accounts; and

 

 

 

3.

Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

 

 

 

4.

Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.

 

 

 

Amendments to the Plan:

 

 

 

1.

Effective August 10, 2012, Section 9.02 is amended in its entirety to read as
follows:

 

 

 

 

9.02

Form of Distribution

 

 

 

 

 

(a)

Except as provided in paragraph (b) below, distribution of the Vested Portion of
a Member’s Accounts shall be made to the Member (or to his Beneficiary, in the
event of death) in a cash lump sum.

 

 

 

 

 

 

(b)

The following rules shall apply if a Member’s employment with the Employer and
all Affiliated Employers terminates on or after August

4

--------------------------------------------------------------------------------



10, 2012, and such Member is age 55 or over on his employment termination date
(a “Senior Member”):

 

 

 

(i)

A Senior Member may elect to have the Vested Portion of his Accounts distributed
in accordance with one of the following options:

 

 

 

 

(A)

A cash lump sum payment.

 

 

 

 

(B)

Monthly or annual installments, the number or dollar amount of which is
determined by the Senior Member prior to the date as of which distribution
commences. Installments will begin as soon as practicable after the request is
received from the Senior Member and approved by the Plan Administrator. Each
subsequent annual installment will be processed as soon as practicable on or
after each anniversary of the first payment. Monthly installments shall be
processed as soon as practicable on or after the 15th day of each calendar
month. All payments under this option will be made in cash.

 

 

 

 

 

A Senior Member who elects to receive monthly or annual installments pursuant to
this paragraph (b)(i)(B) may cancel or change such election at any time.

 

 

 

 

 

If a Senior Member receiving installments payments is rehired by an Employer,
any remaining installment payments will cease upon his reemployment. Upon his
subsequent termination of employment, such Senior Member shall make a new
election regarding the manner in which the remaining Vested Portion of his
Accounts shall be distributed at that time.

 

 

 

 

 

In no event shall the total amount paid as installments in a calendar year be
less than the amount required under Section 401(a)(9) of the Code and
regulations issued thereunder, as described in Section 9.07.

 

 

 

(ii)

If the total value of a Senior Member’s Accounts exceeds $1,000 and the
designated Beneficiary is the surviving spouse of the Senior Member, the
surviving spouse may elect a total distribution or may elect to leave his
Accounts in the Plan. If the surviving spouse elects to leave his Accounts in
the Plan, he shall be treated as a Senior Member and the investment and payment
options which are available to a Senior Member shall be available to the
surviving spouse.

5

--------------------------------------------------------------------------------




 

 

 

2.

Effective September 1, 2012, Section 4.08 is added to read as follows:

 

 

 

 

4.08

Investment Advice Arrangement

 

 

 

 

The Administrative Committee may authorize that the Plan provide Members with a
discretionary eligible investment advice arrangement, within the meaning of and
in accordance with Section 408(g) of ERISA and Section 4975(f)(8) of the Code,
the fees for which may be charged against the Accounts of each Member who elects
to enroll in such arrangement.

 

 

 

3.

The ACRA Control, Inc. 401(k) Plan (the “ACRA Control Plan”) shall be and hereby
is merged into the Plan effective April 1, 2012, with the surviving plan being
the Plan. Accounts transferred to the Plan from the ACRA Control Plan shall
initially be invested in the Investment Fund designated by the Administrative
Committee, which shall be the Fidelity Freedom Fund selected on the basis of the
Member’s age. Any Member may thereafter change the investment of his Accounts,
including the transferred amounts, in accordance with the Plan’s provisions
relating to the investment of Members’ Accounts.

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, this amendment has been executed on this ______ day of
_______________, 2012.

 

 

 

 

 

Curtiss-Wright Corporation

 

 

Administrative Committee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------